DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The office action is in reference to the Amendments/Response, filed on 11/30/2021.  Claims 1-7 are now pending.  
3.	In view of the Response and further consideration, the previous rejections of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Araki (US 2011/0074897) is maintained.  The previous objections of claims 2-7 are withdrawn.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araki (US 2011/0074897).
	Araki discloses a chemical compound B-22 ([0068]).  This compound corresponds to Formula A wherein R3 is a hydrogen.

    PNG
    media_image1.png
    102
    327
    media_image1.png
    Greyscale


Allowable Subject Matter
6.	Claims 2-7 are allowed.

The present claims are allowed over the closest references: Araki (US 2011/0074897).
	Araki discloses a chemical compound B-22 ([0068]).  
    PNG
    media_image1.png
    102
    327
    media_image1.png
    Greyscale

	Thus, Araki does not teach or fairly suggest the claimed aqueous copolymer dispersion.
Response to Arguments

8.	Applicants’ arguments filed on 11/30/2021 have been fully considered and are not persuasive.  
	Applicants’ argument has been addressed in the rejection above.

Conclusion
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUI H CHIN/Primary Examiner, Art Unit 1762